DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “the inlet of the cell”, “the outlet”, “the anode circuit”, “the pressure of hydrogen”, “the inlet to the anode circuit of the cell”, “the measured value”,  "the opening time", “the humidity level”, “the cathode” in lines 1-12.  There is insufficient antecedent basis for these limitations in the claim.

	Claim 9 recites the limitation “an opening time of the purge valve” in line 2, which renders the meaning of the claim indefinite. Does applicant intend a different opening time of the purge valve than the opening time of the purge valve recited in the independent claim? Or something else entirely?

	Claim 10 recites the limitation “when the purge valve is opened, the time is measured after which the predetermined threshold value is reached starting from nominal pressure, in that it is compared with a maximum value and in that it is inferred that the purge valve is jammed in the closed position if this time exceeds this maximum value” in lines 1-5, which renders the meaning of the claim unclear. Does applicant intend that the “it” be the measured time, the pressure, or something else?

Claim 11 recites the limitation “when the purge valve is closed, the time is measured after which the nominal pressure is reached starting from the predetermined threshold value and it is compared with a time interval, and in that it is inferred that the purge valve is jammed in the open position if this time exceeds this time interval” in lines 1-5, which renders the meaning of the claim unclear. Does applicant intend that the “it” be the measured time, the pressure, or something else?

Claims 2-9 and 12-14 are rejected as being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon US20200144642A1.

Regarding claim 1, Kwon teaches a method for controlling humidity in a fuel cell (Kwon, [0001]-[0016], [0020]-[0075], Figs. 1-2),
wherein hydrogen is fed at a nominal pressure to the inlet of the cell (Kwon, [0010])
and wherein, at predetermined periodicity (Kwon, [0010]-[0016]), the following steps are repeated:
instruction is given to open a hydrogen purge valve arranged on the outlet of the anode circuit (Kwon, [0030], Fig. 1, anode, purge valve 40),
the pressure of hydrogen is measured at the inlet to the anode circuit of the cell (Kwon, [0030], [0042], [0046], Fig. 1, pressure sensor, concentration estimator 60), Kwon shows in Fig. 1 the pressure sensor connected to the inlet to the anode circuit of the cell, satisfying this limitation of the claim,
and the measured value is compared with a predetermined threshold pressure value (Kwon, [0073]-[0074]),
the purge valve is closed when the measured pressure is equal to or lower than the predetermined threshold pressure value (Kwon, [0064]-[0065], [0073]-[0074]),
and the humidity level prevailing at the cathode of the cell is inferred therefrom (Kwon, [0056]-[0058], [0060]-[0067]).
Kwon does not explicitly disclose the opening time of the purge valve is measured, Kwon does disclose measuring the purge rate per unit time (Kwon, [0064]), while Kwon teaches measuring purge rate per unit time, the reference is silent regarding the measurements of the opening time of the purge valve. However, as discussed above, Kwon teaches measuring the purge rate per unit time. Kwon further teaches taking in to account the opening time of the valve (Kwon, [0061], [0074]).  Therefore, it would be obvious to one of ordinary skill in the art that to obtain a purge rate per unit time the opening time of the purge valve is measured,

Regarding claim 2, Kwon further discloses wherein operation of the cell is adjusted when the opening time of the purge valve exceeds a pre-set value (Kwon, [0042]).

Regarding claim 3, as discussed above in claim 1, Kwon is silent regarding the measurements of the opening time of the purge valve but teaches measuring the purge rate per unit time (Kwon, [0061]-[0064]) and further teaches taking in to account the opening time of the valve (Kwon, [0074]) and that a mean is computed by integrating the purge rate with respect to time (Kwon, [0073]) to infer the humidity level therefrom (Kwon, [0047]-[0068]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that to obtain a purge rate per unit time the opening time of the purge valve is measured and to integrate the rate, several successive values of the opening time are required, wherein a mean is computed of several successive values of the opening time of the purge valve to infer the humidity level therefrom.

Regarding claim 4, Kwon additionally discloses wherein feeding of hydrogen to the cell is obtained from a tank (Kwon, Fig. 1, H2 tank 1 and tank 2) by means of a proportional solenoid valve (Kwon, Fig. 1, ejector 30) driven by a pressure regulator connected to a pressure sensor (Kwon, [0036], [0039]-[0046], Fig. 1, pressure sensor, concentration estimator 60, control sensor 70).

Regarding claim 5, Kwon teaches all of the limitations of claim 4 as set for above, and while Kwon does not explicitly teach wherein that said pressure regulator is deactivated during the opening time of the purge valve, Kwon discloses preventing performing of unnecessary purging, improving the operation of the fuel cell (Kwon, [0074]). Therefore it would be obvious to one of ordinary skill in the art to modify Kwon wherein said pressure regulator is deactivated during the opening time of the purge valve, preventing unnecessary purging and improving the operation of the fuel cell.

Regarding claim 6, Kwon discloses all of the limitations of claim 1 as set forth above. Kwon does not explicitly disclose wherein the predetermined threshold pressure value is between 70 and 95 % of the nominal pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the predetermined threshold pressure value is between 70 and 95 % of the nominal pressure as this would prevent the system from reaching a pressure is too far above nominal pressure that would negatively affect the system.

Regarding claim 10, while Kwon does not explicitly disclose wherein when the purge valve is opened, the time is measured after which the predetermined threshold value is reached starting from nominal pressure, in that it is compared with a maximum value and in that it is inferred that the purge valve is jammed in the closed position if this time exceeds this maximum value, Kwon does teach, as set forth above in claim 1, measuring the purge rate per unit time. Kwon further teaches taking in to account the opening time of the valve (Kwon, [0061], [0064], [0074])/ Therefore it would be obvious to one of ordinary skill in the art that when the purge valve is opened, the time is measured after which the predetermined threshold value is reached starting from nominal pressure, in that it is compared with a maximum value and in that it is inferred that the purge valve is jammed in the closed position if this time exceeds this maximum value.

Regarding claim 11, while Kwon does not explicitly disclose wherein when the purge valve is closed, the time is measured after which the nominal pressure is reached starting from the predetermined threshold value and it is compared with a time interval, and in that it is inferred that the purge valve is jammed in the open position if this time exceeds this time interval, Kwon does teach, as set forth above in claim 1, measuring the purge rate per unit time. Kwon further teaches taking in to account the opening time of the valve (Kwon, [0061], [0064], [0074])/ Therefore it would be obvious to one of ordinary skill in the art that when the purge valve is closed, the time is measured after which the nominal pressure is reached starting from the predetermined threshold value and it is compared with a time interval, and in that it is inferred that the purge valve is jammed in the open position if this time exceeds this time interval.

Regarding claim 12, while Kwon does not explicitly disclose wherein when the opening time of the purge valve is below a threshold value, it is inferred that the humidity level prevailing at the cathode is within a range lower than a threshold value, Kwon does teach, as set forth above in claim 1, measuring the purge rate per unit time. Kwon further teaches taking in to account the opening time of the valve (Kwon, [0061], [0064], [0074]) and that the humidity level prevailing at the cathode of the cell is inferred (Kwon,[0056]-[0058], [0060]-[0067]). Therefore it would be obvious to one of ordinary skill in the art that when the opening time of the purge valve is below a threshold value, it is inferred that the humidity level prevailing at the cathode is within a range lower than a threshold value.

Regarding claim 13, while Kwon does not explicitly disclose wherein when the opening time of the purge valve is above a threshold value, it is inferred that the humidity level prevailing at the cathode is within a range higher than a threshold value, and the value of the humidity level is determined on the basis of an unambiguous relationship between opening time and humidity level, Kwon does teach, as set forth above in claim 1, measuring the purge rate per unit time. Kwon further teaches taking in to account the opening time of the valve (Kwon, [0061], [0064], [0074]) and that the humidity level prevailing at the cathode of the cell is inferred (Kwon,[0056]-[0058], [0060]-[0067]). Therefore it would be obvious to one of ordinary skill in the art that when the opening time of the purge valve is above a threshold value, it is inferred that the humidity level prevailing at the cathode is within a range higher than a threshold value, and the value of the humidity level is determined on the basis of an unambiguous relationship between opening time and humidity level.

Regarding claim 14, Kwon teaches a device (Kwon, [0001]-[0016], [0020]-[0075], Figs. 1-2) comprising 
a purge valve (Kwon, [0030], Fig. 1, purge valve 40),
a pressure sensor (Kwon, [0071]),
and a control unit of a fuel cell (Kwon, [0021], [0037]-[0039], Fig. 1, controller 70),
wherein the electronic control unit is configured for implementing the method of claim 1 (Kwon, [0040]-[0074], Fig. 2; see claim 1 above).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon US20200144642A1, as applied to claim 1 above, in view of Cho KR20150077926A (machine English translation from Espacenet provided).

Regarding claim 7, Kwon discloses all of the limitations of claim 1 as set forth above. Kwon does not teach wherein the nominal pressure value is between 1.2 and 2 bars. Cho teaches a start-up process of a fuel cell vehicle, wherein a suitable internal hydrogen pressure is about 1.5 bar (Cho, [0043]), which falls within the claimed range of 1.2 and 2 bars, as this is an ideal pressure for the internal environment of a fuel cell. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon US20200144642A1, as applied to claim 1 above, in view of Hasegawa JP2018205180A (cited in the IDS filed 30 April 2021).

Regarding claim 8, Kwon discloses all of the limitations of claim 1 above, but does not explicitly disclose wherein said periodicity is adapted as a function of the opening time of the purge valve at a previous purge. Hasegawa teaches a method for purging a fuel cell of hydrogen (Hasegawa, [0001]-[0015], [0017]-[0213], Figs. 1-32) and further teaches that aid periodicity is adapted as a function of the opening time of the purge valve at a previous purge (Hasegawa, [0109]-[0112]) so the water can be discharged at an appropriate time (Hasegawa, [0112]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hasegawa in the method of Kwon wherein said periodicity is adapted as a function of the opening time of the purge valve at a previous purge in order to ensure efficient operation of the device.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon US20200144642A1, as applied to claim 1 above, in view of Fabian US20130149620A1 and in further view of Pagenelli US20190312289A1.

Regarding claim 9, Kwon discloses all of the limitations of claim 1 above, but does not explicitly disclose wherein said periodicity is between 2 s and 20 s for an opening time of the purge valve of between 500 ms and 100 ms. Fabian teaches a method for purging a fuel cell of hydrogen (Fabian, [0003]-[0006], [0012]-[0047], Figs. 1-8) and further teaches wherein a predetermined purge time can be several hundred milliseconds (Fabian, [0040]) to sufficiently purge the fuel supply without purging significant amounts of pure fuel (Fabian, [0040]).
	Pagenelli discloses a method for purging a fuel cell of hydrogen (Pagenelli, [0013]-[0032], [0036]-[0047], Figs. 1-4) and further discloses wherein the fuel cell is purged for 500 milliseconds to 10 seconds with a periodicity of 2-10 times per minute (Pagenelli, [0043]) thereby avoiding keeping the valve open too long (Pagenelli, [0043]).
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fabian and Pagenelli in the method of Kwon wherein said periodicity is between 2 s and 20 s for an opening time of the purge valve of between 500 ms and 100 ms as this is enough to fully remove the hydrogen from the fuel cell without negatively affecting the fuel cell operation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 17245550 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because

	17245550 claim 1 recites the limitation a method for purging the hydrogen feed anode circuit of a fuel cell, whereby hydrogen is fed at a nominal pressure to the inlet of the cell, wherein in that at predetermined periodicity the following steps are repeated: instruction is given to open the hydrogen purge valve arranged on the outlet of the anode circuit; the pressure of hydrogen is measured at the inlet to the anode circuit of the cell, and the measured value is compared with a predetermined threshold pressure value; and the purge valve is closed when the measured pressure is equal to or lower than the predetermined threshold pressure value. There is significant overlap with the instant application’s claim 1 (a method for controlling humidity in a fuel cell, wherein hydrogen is fed at a nominal pressure to the inlet of the cell and wherein, at predetermined periodicity, the following steps are repeated: instruction is given to open a hydrogen purge valve arranged on the outlet of the anode circuit; the pressure of hydrogen is measured at the inlet to the anode circuit of the cell, and the measured value is compared with a predetermined threshold pressure value; the purge valve is closed when the measured pressure is equal to or lower than the predetermined threshold pressure value; the opening time of the purge valve is measured; and the humidity level prevailing at the cathode of the cell is inferred therefrom).

	17245550 claim 2 recites the limitation the method according to claim 1, wherein the opening time of the purge valve can be measured and said periodicity can be adapted as a function of the measured time during a previous purge. There is significant overlap with the instant application’s claim 8 (the method according to claim 1, wherein said periodicity is adapted as a function of the opening time of the purge valve at a previous purge).

	17245550 claim 3 recites the limitation the method according to claim 1, wherein feeding of hydrogen to the cell is obtained from a tank by means of a proportional solenoid valve driven by a pressure regulator connected to a pressure sensor. There is significant overlap with the instant application’s claim 4 (the method according to claim 1, wherein feeding of hydrogen to the cell is obtained from a tank by means of a proportional solenoid valve driven by a pressure regulator connected to a pressure sensor).

	17245550 claim 4 recites the limitation the method according to claim 3, wherein said pressure regulator is deactivated during the opening time of the purge valve. There is significant overlap with the instant application’s claim 5 (the method according to claim 4, wherein that said pressure regulator is deactivated during the opening time of the purge valve).

	17245550 claim 5 recites the limitation the method according to claim 1, wherein the predetermined threshold pressure values are between 70 and 95 % of the nominal pressure. There is significant overlap with the instant application’s claim 6 (the method according to claim 1, wherein the predetermined threshold pressure value is between 70 and 95 % of the nominal pressure).

	17245550 claim 6 recites the limitation the method according to claim 1, wherein the nominal pressure values are between 1.5 and 2 bars. There is significant overlap with the instant application’s claim 7 (the method according to claim 1, wherein the nominal pressure value is between 1.2 and 2 bars).

	17245550 claim 7 recites the limitation the method according to claim 1, wherein said periodicity is between 2 s and 20 s for an opening time of the purge valve of between 500 ms and 100 ms. There is significant overlap with the instant application’s claim 9 (the method according to claim 1, wherein said periodicity is between 2 s and 20 s for an opening time of the purge valve of between 500 ms and 100 ms).

	17245550 claim 8 recites the limitation the method according to claim 1, wherein, when the purge valve is opened, the time is measured after which the predetermined threshold value of the pressure is reached starting from nominal pressure, in that it is compared with a maximum value and in that it is inferred that the purge valve is jammed in the closed position if this time exceeds this maximum value. There is significant overlap with the instant application’s claim 10 (the method according to claim 1, wherein, when the purge valve is opened, the time is measured after which the predetermined threshold value is reached starting from nominal pressure, in that it is compared with a maximum value and in that it is inferred that the purge valve is jammed in the closed position if this time exceeds this maximum value).

	17245550 claim 9 recites the limitation the method according to claim 1, wherein, when the purge valve is closed, the time is measured after which the nominal pressure is reached starting from the predetermined threshold value of the pressure and it is compared with a time interval, and in that it is inferred that the purge valve is jammed in the open position if this time exceeds this time interval. There is significant overlap with the instant application’s claim 11 (the method according to claim 1, wherein, when the purge valve is closed, the time is measured after which the nominal pressure is reached starting from the predetermined threshold value and it is compared with a time interval, and in that it is inferred that the purge valve is jammed in the open position if this time exceeds this time interval).

	17245550 claim 10 recites the limitation a device comprising a purge valve, a pressure sensor, and a control unit of a fuel cell, wherein the electronic control unit is configured for implementing the method of claim 1. There is significant overlap with the instant application’s claim 14 (a device comprising a purge valve, a pressure sensor, and a control unit of a fuel cell, wherein the electronic control unit is configured for implementing the method of claim 1).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728